Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2019 and 10/20/20 was before after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claim limitations “several” and “disc like part” are vague and indefinite. Examiner suggests replacing “several” with -- a plurality -- and deleting “like part”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble states an use/method of using, but the body of the claims fails to cite any positive steps or recitations of use or using limitation. Only structure (apparatus) limitations are presently claimed. 
Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 5, 7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4 657 457 A (RiCKWOOD GERALD G [GB]) 14 April 1987 (1987-04-14).
Rickwood teaches:
Safety device for bolt connections, comprising two or more washers (51, 52) with a bore (53) suitable for receiving a bolt, with each washer (51,52) comprising an eye 
Claim 3. The safety device according to claim l, with each washer (51, 52) being separately mountable on the bolt, or with each washer (51, 52) being fixed to or being an integral part of a nut to be screwed on a bolt. Column 5, line 64-Column 6, line 53; Figures 10-11
4.    (Currently Amended) The safety device according to claim 1, with the elastic means (58) being a spring element. Column 5, line 64-Column 6, line 53; Figures 10-11
5.    (Currently Amended) The safety device according to claim 4, with the spring element being a helical spring. Column 5, line 64-Column 6, line 53; Figures 10-11.
Claim 7: The safety device according to one of the claims 1, with the cable (59, 60) to be secured with one end to a washer (54) and with the other end to be passed through the elastic means (58) and to be secured to the end of the elastic means (58.) Column 5, line 64-Column 6, line 53; Figures 10-11.

11.    (Currently Amended) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwood as applied to claim 1 above, and further in view of Dauwalter; Charles G. US 5624218 A.
Rickwood fail to teach:
2.    (Currently Amended) The safety device according to claim 1, with the eye being a tube extending along a side of the washer.
`	10.    (Currently Amended) The safety-device according to claim 1 with the cable being secured by means of wire locks to be attached to the cable.
12.    (Currently Amended) The washer 

(Currently Amended) The safety device according to claim 1, with the eye being a tube extending (21, figure 11) along a side of the washer. Column 5, lines 40-42; Figures 9 and 11

10.    (Currently Amended) The safety-device according to claim 1 with the cable being secured by means of wire locks (21) to be attached to the cable (20). Column 5, lines 40-42; Figures 9 and 11
12.    (Currently Amended) The washer 

In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the washer taught by Dauwalter with the safety device of Rickwood, because the wire locks prevent the safety device from rotating.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwood as applied to claim 1 above.
In regards to claim 13, Examiner takes official notice that it is well known in the art to attach an eye to a disc by welding.
Also further in regards to claim 13, claim 13 is interpreted as a product by process claim. The limitations of “being welded” are ignored.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickwood as applied to claim 1 above, and further in view of UENO; Yasuhiro et al., US 20110162865 A1.
Rickwood fail to teach:
a safety device according to one of the claims 1 with bolt connections connecting parts of a wind turbine, especially of a tower section (12) fixed to a foundation (14) or of tower sections fixed to each other or of blades fixed to a hub.
Ueno teaches:
[0014] In one embodiment, the wind turbine generator further includes a cable guide coupled to a lower frame of the nacelle and a cable securing cleat attached to the cable guide to support the cable. The cable securing cleat includes an elastic spacer attached to the cable to surround the cable and first and second members for holding the elastic spacer clamped therebetween, wherein the first and second members are attached to the cable guide. 
[0015] In one embodiment, the cable securing cleat further includes a coil spring, a bolt and a nut screwed with the bolt. The first member includes a tubular sleeve. The sleeve has a first opening through the bottom portion thereof while the coil spring is inserted to the sleeve. Meanwhile, the second member has a second opening. The bolt and nut are fastened in a state in which the bolt is put through the coil spring and the first and second openings, whereby the first and second members are coupled. 
	In regards to the above disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the .

Allowable Subject Matter
Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to teach: 
6. (Currently Amended) The safety device according to claim 1, with the cable to be passed with both ends in opposite directions through the elastic means with each end to be secured to the respective end of the elastic means.
Claim 7: The safety device according to one of the claims 1, with the cable to be secured with one end to a washer (1) and with the other end (16) to be passed through the elastic means (17
Claim 9: The safety device according to claim 8, with the ends of two separate cables to be passed in opposite directions through a common elastic means with each end to be secured to the respective end of the elastic means, or with the end of the respective cable to be secured directly to the neighbouring end of the respective elastic means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teach similar inventions:
Taylor; Mark K., US 8480341 B2
MASON RONALD ROBERT, WO 2015000013 A1
Lerman; Theodore B. et al., US 5116178 A
Gosling; Martin Charles, US 5951222 A
Dauwalter; Charles G., US 5624218 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHAEL LEBENTRITT/           Primary Examiner, Art Unit 3745